DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “444” in Fig. 4B and “500” in Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulding (US Pub. No. 2011/0231050).

As per Claim 1, Goulding discloses a computer-implemented method when executed on data processing hardware (86 in Fig. 31) causes the data processing hardware (86 in Fig. 31) to perform operations (Figs. 1, 31; ¶42, 431-432, 448, 454-456), the operations comprising:
executing a gait (as per 36 in Fig. 32) for a robot (41), the robot (41) having a center of mass (58) and comprising a first leg (43a) and a second leg (43c) (Figs. 1-5, 32; ¶431-437, 472-475), each leg (43a, 43c) disposed at a respective position offset laterally (as per 64 in Fig. 5 and d3 in Fig. 6) and longitudinally (as per lengths of frames 56, 57 and spacing between 45a, 45c in Fig. 6) from the center of mass (58) of the robot (41) (Figs. 1-6; ¶431-437), wherein the gait (as per 36 in Fig. 32) cycles the first leg (43a) through a first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) and the second leg (43c) through a second stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) after the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) (Fig. 32, 35; ¶472-473, 489-491), each stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) initiated when a respective leg (43a, 43c) touches down on a support surface (55 in Figs. 1, 9) and terminates when the respective leg (43a, 43c) lifts off of the support surface (55 in Figs. 1, 9) (Figs. 1, 9, 32, 35; ¶431, 439, 472-473, 489-491);
when the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) terminates while executing the gait (as per 36 in Fig. 32), generating an upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) on the support surface (55) for the second leg (43c) to initiate the second stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) (Figs. 1-5, 9, 32, 35; ¶431-437, 439, 472-473, 489-491) based on:
the center of mass (58) of the robot (41) relative to the first leg (43a) at a time when the first leg (43a) initially touched down on the support surface (55) (Figs. 1-5, 31, 32, 35; ¶431-437, 448-475, 487-491); and
the center of mass (58) of the robot (41) relative to the first leg (43a) when the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) terminates (Figs. 1-5, 31, 32, 35; ¶431-437, 448-475, 487-491); and
instructing the robot (41) to move the second leg (43c) to the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) on the support surface (55) (Figs. 1-5, 31, 32, 35; ¶431-437, 448-475, 487-491).
As per Claim 2, Goulding further discloses wherein the operations further comprise receiving a command to execute the gait (as per 36 in Fig. 32) for the robot (41), the command causing the center of mass (58) of the robot (41) to yaw (as per 77 in Fig. 29) between when the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) initiates and when the first stance period terminates (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) (Figs. 1-5, 29, 31, 32, 35; ¶431-437, 445-446, 448-475, 487-491).

As per Claim 4, Goulding further discloses wherein:
the operations further comprise receiving a command to execute the gait (as per 36 in Fig. 32) for the robot (41), the command comprising a desired change in velocity (relative to “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) while executing the gait (as per 36 in Fig. 32) of the robot (41) (Figs. 1-5, 31, 32; ¶431-437, 448-475); and
generating the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) for the second leg (43c) is further based on the desired change in velocity (relative to “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) from the command (Figs. 1-5, 31, 32; ¶431-437, 448-475).

As per Claim 5, Goulding further discloses wherein:
the desired change in velocity (relative to “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) corresponds to an increase in velocity (from “resting stance configuration” in ¶437) for the robot (41) (Figs. 1-5, 31, 32; ¶431-437, 448-475); and
the operations further comprise instructing the robot (41) to reduce a duration of the second stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) for the second leg (43c) (Figs. 1-5, 31, 32; ¶431-437, 448-475, 489).


As per Claim 6, Goulding further discloses wherein:
the desired change in velocity (relative to “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) corresponds to a decrease in velocity (entering “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) for the robot (41) (Figs. 1-5, 31, 32; ¶431-437, 448-475); and
the operations further comprise instructing the robot (41) to increase a duration of the second stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) for the second leg (43c) (Figs. 1-5, 31, 32; ¶431-437, 448-475, 489).

As per Claim 7, Goulding further discloses wherein the operations further comprise:
receiving one or more a joint angle measurements (as per encoders 99 in Fig. 31) for the first leg (43a) (Figs. 1, 31; ¶431-435, 448, 454); and
determining a first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) touchdown location (as per “predicted future locations of foothold areas” in ¶450) for the first leg (43a) relative to the center of mass (58) of the robot (41) using the one or more joint angle measurements (as per encoders 99 in Fig. 31) (Figs. 1-5, 31-32, 35; ¶431-437, 448, 454, 472-475, 489-491),
wherein generating the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) for the second leg (43c) is further based on the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) touchdown location (as per “predicted future locations of foothold areas” in ¶450) (Figs. 1-5, 31-32, 35; ¶431-437, 448, 454, 472-475, 489-491).

As per Claim 8, Goulding further discloses wherein the support surface (55) at the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) is at a different height (as per gradient 66) than the support surface (55) for the first leg (43a) during the first stance period (as per Fig. 9, 19) (Figs. 1-5, 9, 19, 32, 35; ¶431-437, 439, 442, 472-473, 489-491).
As per Claim 9, Goulding further discloses wherein the operations further comprise while executing the gait (as per 36 in Fig. 32):
detecting a disturbance (as per “attitude destabilization” in ¶486) to the robot (41) (Figs. 4-6, 31-32; ¶436-486, 448-475); and
adjusting the upcoming (as per “correcting the walking pattern in the next step” in ¶486) touchdown location (as per “predicted future locations of foothold areas” in ¶450) based on the detected disturbance (as per “attitude destabilization” in ¶486) to the robot (41) (Figs. 4-6, 31-32; ¶436-486, 448-475).

As per Claim 10, Goulding further discloses wherein generating the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) for the first leg (43a) is further based on a dampening value (as per “mechanically compliant to comprise a spring-mass-damper system” in ¶433) indicative of a rate to suppress perturbations caused by external forces (as per “ground reaction force” in ¶455) (Figs. 1-5, 31; ¶431-437, 450-455).

As per Claim 11, Goulding discloses a robot (41) (Figs. 1-5; ¶431-437) comprising:
a body (42) (Figs. 1-2, 5; ¶431-434, 437);
a first leg (43a) (Figs. 1-5; ¶431-437);
a second leg (43c), each leg (43a, c) disposed to the body (42) at a respective position offset laterally (as per 64 in Fig. 5 and d3 in Fig. 6) and longitudinally (as per lengths of frames 56, 57 and spacing between 45a, 45c in Fig. 6) from a center of mass (58) of the robot (Figs. 1-6; ¶431-437);
data processing hardware (86 in Fig. 31) (Figs. 1, 31; ¶42, 431-432, 448, 454-456); and
memory hardware (88, 89, 90) in communication with the data processing hardware (86) (Figs. 1, 31; ¶42, 431-432, 448, 454-456), the memory hardware (88, 89, 90) storing instructions that when executed on the data processing hardware (86) cause the data processing hardware (86) to perform operations (Figs. 1, 31; ¶42, 431-432, 448, 454-456) comprising:
executing a gait (as per 36 in Fig. 32) for the robot (41) (Figs. 1-5, 32; ¶431-437, 472-475), wherein the gait (as per 36 in Fig. 32) cycles the first leg (43a) through a first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) and the second leg (43c) through a second stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) after the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) (Fig. 32, 35; ¶472-473, 489-491), each stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) initiated when a respective leg (43a, 43c) touches down on a support surface (55 in Figs. 1, 9) and terminates when the respective leg lifts off (43a, 43c) of the support surface (55 in Figs. 1, 9) (Figs. 1, 9, 32, 35; ¶431, 439, 472-473, 489-491); and
when the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) terminates while executing the gait (as per 36 in Fig. 32), generating an upcoming touchdown location (“predicted future locations of foothold areas” in ¶450) for the second leg (43c) to initiate the second stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) (Figs. 1-5, 9, 32, 35; ¶431-439, 472-473, 489-491) based on:
the center of mass (58) of the robot (41) relative to the first leg (43a) at a time when the first leg (43a) initially touched down on the support surface (55) (Figs. 1-5, 31-32, 35; ¶431-437, 448-475, 487-491); and
the center of mass (58) of the robot (41) relative to the first leg (43a) when the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) terminates (Figs. 1-5, 31, 32, 35; ¶431-437, 448-475, 487-491); and
instructing the robot (41) to move the second leg (43c) to the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) (Figs. 1-5, 31, 32, 35; ¶431-437, 448-475, 487-491).
As per Claim 12, Goulding further discloses wherein the operations further comprise receiving a command to execute the gait (as per 36 in Fig. 32) for the robot (41), the command causing the center of mass (58) of the robot (41) to yaw (as per 77 in Fig. 29) between when the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) initiates and when the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) terminates (Figs. 1-5, 29, 31, 32, 35; ¶431-437, 445-446, 448-475, 487-491).

As per Claim 14, Goulding further discloses wherein:
the operations further comprise receiving a command to execute the gait (as per 36 in Fig. 32) for the robot (41), the command comprising a desired change in velocity (relative to “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) while executing the gait (as per 36 in Fig. 32) of the robot (41) (Figs. 1-5, 31, 32; ¶431-437, 448-475); and
generating the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) for the first leg (43a) is further based on the desired change in velocity (relative to “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) from the command (Figs. 1-5, 31, 32; ¶431-437, 448-475).

As per Claim 15, Goulding further discloses wherein:
the desired change in velocity (relative to “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) corresponds to an increase in velocity (from “resting stance configuration” in ¶437) for the robot (41) (Figs. 1-5, 31, 32; ¶431-437, 448-475); and
the operations further comprise instructing the robot (41) to reduce a duration of the second stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) for the second leg (43c) (Figs. 1-5, 31, 32; ¶431-437, 448-475, 489).

As per Claim 16, Goulding further discloses wherein:
the desired change in velocity (relative to “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) corresponds to a decrease in velocity (entering “resting stance configuration” in ¶437 and “velocity … commands” in ¶452) for the robot (41) (Figs. 1-5, 31, 32; ¶431-437, 448-475); and
the operations further comprise instructing the robot (41) to increase a duration of the second stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) for the second leg (43c) (Figs. 1-5, 31, 32; ¶431-437, 448-475, 489).

As per Claim 17, Goulding further discloses wherein the operations further comprise:
receiving one or more a joint angle measurements (as per encoders 99 in Fig. 31) for the first leg (43a) (Figs. 1, 31; ¶431-435, 448, 454); and
determining a first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) touchdown location (as per “predicted future locations of foothold areas” in ¶450) for the first leg (43a) relative to the center of mass (58) of the robot (41) using the one or more joint angle measurements (as per encoders 99 in Fig. 31) (Figs. 1-5, 31-32, 35; ¶431-437, 448, 454, 472-475, 489-491),
wherein generating the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) for the second leg (43c) is further based on the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) touchdown location (as per “predicted future locations of foothold areas” in ¶450) (Figs. 1-5, 31-32, 35; ¶431-437, 448, 454, 472-475, 489-491).

As per Claim 18, Goulding further discloses wherein the support surface (55) at the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) is at a different height (as per gradient 66) than the support surface (55) for the first leg (43a) during the first stance period (as per Fig. 9, 19) (Figs. 1-5, 9, 19, 32, 35; ¶431-437, 439, 442, 472-473, 489-491).
As per Claim 19, Goulding further discloses wherein the operations further comprise while executing the gait (as per 36 in Fig. 32):
detecting a disturbance (as per “attitude destabilization” in ¶486) to the robot (41) (Figs. 4-6, 31-32; ¶436-486, 448-475); and
adjusting the upcoming (as per “correcting the walking pattern in the next step” in ¶486) touchdown location (as per “predicted future locations of foothold areas” in ¶450) based on the detected disturbance (as per “attitude destabilization” in ¶486) to the robot (41) (Figs. 4-6, 31-32; ¶436-486, 448-475).

As per Claim 20, Goulding further discloses wherein generating the upcoming touchdown location (as per “predicted future locations of foothold areas” in ¶450) for the first leg (43a) is further based on a dampening value (as per “mechanically compliant to comprise a spring-mass-damper system” in ¶433) indicative of a rate to suppress perturbations caused by external forces ((as per “ground reaction force” in ¶455) (Figs. 1-5, 31; ¶431-437, 450-455).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goulding (US Pub. No. 2011/0231050) in view of Hattori (US Pub. No. 2003/0009259).

As per Claim 3, Goulding discloses all limitations of Claim 1.  Goulding further discloses wherein the operations further comprise, while executing the gait (as per 36 in Fig. 32):
detecting that an end (45a) of the first leg (43a) contacting the support surface (55) during the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) involves a disturbance (as per “attitude destabilization” in ¶486) (Figs. 4-6, 31-32; ¶436-486, 448-475); and
adjusting the upcoming (as per “correcting the walking pattern in the next step” in ¶486) touchdown location (as per “predicted future locations of foothold areas” in ¶450) to account for the disturbance (as per “attitude destabilization” in ¶486) (Figs. 4-6, 31-32; ¶436-486, 448-475).
Goulding does not expressly disclose:
wherein the disturbance involves a slip; and
wherein the adjusting accounts for the detected slip.
Hattori discloses a control system (200) for a legged robot (100) in which a slip condition is detected (YES at S13 in Fig. 23) (Figs. 7-8, 10, 23; ¶93, 104-112, 174-183).  In response to a detected slip  condition (YES at S13 in Fig. 23), the control system (200) modifies operation of the next step (as per S14-S18 in Fig. 23) (Fig. 23; ¶174-183).  In this way, the system prevents collisions of the robot (¶61).  Like Goulding, Hattori is concerned with robot control systems.
Therefore, from these teachings of Goulding and Hattori, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hattori to the system of Goulding since doing so would enhance the system by preventing collisions.

As per Claim 13, Goulding discloses all limitations of Claim 11.  Goulding further discloses wherein the operations further comprise, while executing the gait (as per 36 in Fig. 32):
detecting that an end (45a) of the first leg (43a) contacting the support surface (55) during the first stance period (as per “duration of ground contact” in ¶451 and “duration of the stance phase” in ¶472-473, 489) involves a disturbance (as per “attitude destabilization” in ¶486) (Figs. 4-6, 31-32; ¶436-486, 448-475); and
adjusting the upcoming (as per “correcting the walking pattern in the next step” in ¶486) touchdown location (as per “predicted future locations of foothold areas” in ¶450) to account for the disturbance (as per “attitude destabilization” in ¶486) (Figs. 4-6, 31-32; ¶436-486, 448-475).
Goulding does not expressly disclose:
wherein the disturbance involves a slip; and
wherein the adjusting accounts for the detected slip.
Hattori discloses a control system (200) for a legged robot (100) in which a slip condition is detected (YES at S13 in Fig. 23) (Figs. 7-8, 10, 23; ¶93, 104-112, 174-183).  In response to a detected slip  condition (YES at S13 in Fig. 23), the control system (200) modifies operation of the next step (as per S14-S18 in Fig. 23) (Fig. 23; ¶174-183).  In this way, the system prevents collisions of the robot (¶61).  Like Goulding, Hattori is concerned with robot control systems.
Therefore, from these teachings of Goulding and Hattori, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hattori to the system of Goulding since doing so would enhance the system by preventing collisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Torii (US Patent No. 5,739,655) and Takeuchi (US Patent No. 5,842,533) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664